 ST. JOE MINERALS CORP.517St. Joe Minerals CorporationandDavid LaPlatney,Petitioner and United Steelworkers of America,AFL-CIO-CLC and LocalUnion 3701.Case 3-RD-903June 15, 1989DECISION AND DIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSThe National Labor Relations Board, by a three-member panel,has considered an objection and de-terminative challenges in an election held on July17, 1986, and the attached decision and report ofAdministrative Law Judge David L. Evans recom-mending disposition of them. The election was con-ducted pursuant to a Decision and Direction ofElection issued by the Regional Director forRegion 3.All of the 317ballots cast in the electionwere challenged.The Board has reviewed the record in light ofthe exceptions'and briefs,and has adopted thejudge'sfindings2and recommendations to theextent consistent with this decision.The judge found, and we agree, that during aneconomic strike that the Union conducted againstthe Employer,a reorganization of the Employer'smining operations resulted in the elimination ofover 200 unit positions.We further agree that theelimination of these jobs was predicated on valideconomic reasons that were unrelated to the strikeand permanently contracted the bargaining unit to70 positions. Consequently, the number of strikerswho retained their voting eligibility in the contract-ed unit is limited to a maximum of 70.3'There are no exceptions to the judge's recommendation to overrulethe Union's objection to the results of the election.On May 7,1987, the Union filed a motion for leave to file a supple-mental brief in support of its exceptions and requested the Board to takeadministrative notice of published reports that the Respondent may besold, as well as pending Federal trade legislation that the Union alleges isrelevant to the unit contraction issueOn August 21,1987, the Unionmoved to file a second supplemental brief to inform the Board that thesale of the Respondent was imminent,and requested that the Board delayits decision until the consummation of the sale in order to permit the ef-fects of the sale to be taken fully into account.We deny the Union's mo-tions as the evidence proffered would not affect our determination of theeligibility of unit employees at the time of the election.2 The Union has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d 362(3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.The judge mistakenly stated that the price of slab zinc at the time ofthe hearing was 51 cents per pound rather then 45 cents per pound Healsomistakenly stated that the number of surface employees in the pre-strikework force was 20 rather than 65.These errors do not affect ourdecisiona See,e.g.,Lamb-Grays Harbor Ca,295 NLRB No. 40(June 15,1989).By stipulationof theparties at the hearing, it wasagreed that in the election conducted 1 weekbefore the anniversary date of the strike, the 35former strikerswho crossed the picket line toreturn to work (crossovers) and the 21 employeestransferred from outside the unit as permanent re-placements for striking employees(transferees)were eligible to vote. There are no exceptions tothe judge'sfinding that,insofar as 14 positions inthe contractedunit remainedunfilled at the time ofthe election, 14 senior strikers whose ballots werechallenged were eligible to vote. There are also noexceptions to the judge's finding that 21 additionalsenior strikers who had effectively been permanent-ly replaced by the 21 transferees were eligible tovote.4An issue to be decided in this case is whetherunder Section 9(c)(3) of the Act, the presence ofthe 35 crossovers who abandoned the strike and re-turned to work extinguished the voting rights of acorresponding number of the next senior employeeswho remained on strike. The judge held that it did,stating that the guaranty of voting rights to re-placed strikers in Section 9(c)(3) "has only beenheld to apply to the circumstances where employ-ees hired during a strike as permanent replacementswere not bargaining unit members at the beginningof the strike involved." He rejected, therefore, theUnion's position that the existence of the cross-overs preserved voting rights, on a one-for-onebasis, in those who remained on strike.We disagreewith the judge's rationale on this issue.Section 9(c)(3) states in relevant part that "em-ployees engaged in an economic strike who are notentitled to reinstatement shall be eligible to vote... in any election conducted within 12 monthsafter the commencement of the strike." By its ownterms, the provision preserves full voting rights tostrikerswho are not entitled to reinstatement. Asthe judge correctly noted, the Board has construedthis section and its legislativehistoryto mean thatpermanently replaced strikers generally retain theirright to vote in an election conducted within 12months after the commencement of an economicstrike.5We find nothing in the language or legisla-tive history of this section, and the judge cites noauthority, to support his conclusion that this rightis forfeited when replacement is accomplished with4 See the discussion in fn. 8 below. Based on the seniority list of strik-ing employees,the judge should have included Paul F Burns as amember of this group,even though Bums did not cast a vote in the elec-tion.Robert E Church,the striker with the least seniority in the groupof 21 replaced stokers listed in fn 8 of the judge'sDecision,shouldtherefore not have been included. He remains eligible and his ballot shallbe opened and counted, however,as a result of our finding below that 16additional strikers were eligible to vote.5W Wilton Wood,Inc.,127 NLRB 1675, 1677(1960).295 NLRB No. 59 518DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDbargaining unit personnel.Accordingly,we holdthat all replaced strikers, regardless of whetherthey were replaced by unit or nonunit employees,remain eligible to vote for 1 year after the strikebegins.A secondary issue raised by this case is whethera continuing striker is"replaced"for voting eligi-bility purposes under Section 9(c)(3) when a cross-over striker returns to his or her formerjob. Theparties stipulated at the hearing that 19 of the 35crossovers returned to the same or substantiallysimilar job that they held prior to the strike.6 Inour view,those employees who returned totheirformeror substantially similarjobs did not replaceany of the employees who remained on strike.Their status is most closely comparable to those 14senior striking employeeswho "fill"for voting eli-gibility purposes the 14 vacant positions in the con-tracted unit.No other strikers can maintain a con-tinuing claim to voting eligibility vis-a-vis those po-sitions.7On the other hand,the status of the re-maining 16 crossovers who returned to jobsdiffer-entfrom those they held before the strike is similarto that of a new hire or nonunit transferee specifi-cally hired as a permanent replacement to fill theposition left open by a continuing striker.As such,16 additional senior strikers replaced by the cross-overs retained their voting eligibility.Accordingly,we shall order that the ballots cast by any of theseeligible striking employees be opened and count-ed.8°These employees are George E. Allen, Kenneth E.Allen; Donald W.Bigelow;Walter J.Clement;Herbert C. Finley Jr.; Lauren A. Finley;Larry J.Folsom;Peter L.George;Robert P.Morehouse;Albert P. Me-lisko;Michael S.Otto;Michael I. Porter;Alton P.Stowell, Douglas F.Walroth;David W. Whitford;William P. Whitaker;ChrisW Weller;William E.Vatter Jr.;and Algie R. Youngs.°We emphasize that economic strikers'voting eligibility rights aregoverned by the Board's interpretation of Sec.9(cX3) and are independ-ent of reinstatement rights as definedby LaidlawCorp.,171NLRB 1366(1968), enfd 414 F.2d 99(7th Cir 1969).E g, Eck Miller TransportationCorp.,211 NLRB 251, 253 (1974)Moreover,we note that our holding here with respect to the votingeligibility rights of crossovers and strikers does not conflict with the Su-preme Court's discussion of the relative job retention rights of those twogroups under both the Railway Labor Act and the National Labor Rela-tionsAct inTWA,Inc. v. Flight Attendants,109 S.Ct.1225 (1989).°We note that the parties stipulated to the names of 19 strikers whowouldnot beeligible to have their votes opened and counted if theBoard found,as we have,that there was no corresponding striker eligibil-itywith respect to the 19 crossovers returning to the same or substantial-ly the same jobs This stipulation does not,however,follow the senioritylistelsewhere urged by the Union and relied on by the judge withoutsubsequent exception as the appropriate determinant of the order of strik-er eligibility.Further,the stipulation of 19 possibly ineligible strikers in-cludes the names of 8 individuals who the judge found,again withoutsubsequent exception,were eligible to vote on the basis of seniority in thegroup of 21 permanently replaced strikers.Accordingly,in determiningthose additional strikers eligible to vote as a result of our decision, weshall disregard the aforementioned stipulation and follow the senioritylist.The 16 additional strikers eligible to vote are Robert E. Church, DavidA. Doiron;Thomas J.Sullivan Sr.;William J. Finnie;Alan H. Durham;Charles D.Given;Lane G.Weaver;Robert D. Hendrick;Richard A.DIRECTIONThe caseis remandedto theRegional Directorfor Region3who shall, within 10 days from thedate of this Decision and Direction,open andcountthe ballots of 91employees as recommendedby theadministrativelaw judgein his decision andreport.9In additionto theaforesaid91 ballots, theRegional Director shall open andcount the ballotsof Robert E. Church; Thomas J. Sullivan Sr.; Wil-liam J. Finnie;Alan H.Durham;Charles D. Given;Lane G. Weaver; Robert W. Ford;Ronald K.Woodard; Robert B. Curtis;JamesL.Waugh;Robert D. Allen; Ray L. Parker; and Harold C.Durham.The Regional Director shall thereafterprepare a revisedtally of ballots and, based on thetally, issue an appropriatecertification.Soto;RobertW. Ford;RonaldK. Woodard;Robert B. Curtis,James LWaugh,RobertD. Allen; Ray L.Parker;andHaroldC Durham.Doiron,Hendrick, and Soto did not vote.° In listing the names of eligible voters,the judge mistakenly identifiedjunior strikersKenneth A.Richards and JerryA. LaRock.The senioritylist indicates that the correct names of eligible senior strikers are KennethB. Richards and DonaldV. LaRock.Paul J. Schrader, Jr., Esq. (Bryan Cave,McPheeters &McRoberts),of St.Louis,Missouri,for the Employer.E. Joseph Giroux, Esq.,of Buffalo, New York, for theUnion.DECISION AND REPORT ON OBJECTIONSTO ELECTION AND CHALLENGESDAVID L. EVANS, Administrative Law Judge. On 27June 1986,pursuant to a Decisionand Direction of Elec-tionissued bythe RegionalDirector, National Labor Re-lations Board,Region 3, an electionby secretballot wasconducted on 17 July in the following appropriate col-lective-bargaining unit:All productionandmaintenance employees em-ployed by the Employerat its Balmatand Pierre-pont,New York,mines, excluding all salaried em-ployees, officeclerical employees,professional em-ployees, guards and supervisorsas defined in theAct.The Tally ofBallots served upon the parties on 19August reflected the following results:Approximate number of eligible voters-364Void ballots-0Votes cast for United Steelworkers of America,AFL-CIO, CLC and its Local Union 3701-0Votes castagainst participating labor organization-0Challenged ballots-317Valid votes counted plus challenged ballots-317Therefore,the challenges were sufficient in number toaffect the results of the election. ST. JOE MINERALS CORP.519At the conclusionof the election all ballots were im-pounded pursuant to a specific provisionof theDecisionand Direction of Electionwhich allowedtime for thefinaldisposition of a then-pending related unfair laborpractice charge andwhichfurther allowed time forreview of theDecision and Direction of Election if re-quested and granted.The impoundagewas lifted byorder dated 13 August.On 25Augustthe Union timely filedan objection tothe conduct of the election and to conduct affecting theresults of the election.Thereafter,on 26 September,the Regional Directorfor Region3, on behalf of theBoard,issued an order di-recting hearing and notice of hearing.Attachedtheretowas acopy of the Union'sobjection.Also attached asappendiceswere listings,by categories,of employeeswhose ballots were challenged.Pursuantto thedirection,Iconducted a hearing inSyracuse,New York,on 15, 16,23, and 24 October 1986.Appearanceswere madeby theEmployer and theUnion, but not bythe Petitioner.The Union filed a brief;the Employer fileda briefand replybrief as permittedby order issued at hearing.These briefs havebeen dulyconsidered.The ObjectionThe objection filed by the Union states:The designated observers of the Employer, St.JoeMinerals Corporation, were management em-ployees with supervisory authority within the mean-ing of the National Labor Relation Act whose pres-ence at the polling place during voting and in theofficialcapacityas anobserverwas designed tohave an undue influence on voters and had anundue influence on voters.The Employer'sobservers wereCharlesBridge andNorman Young.In itsbrief theUnion argues that Bridgewas a supervisor within Section2(11) of the Act. Nosuch contention is made astoYoung, but the Unionarguesthat both Youngand Bridge"are closely identi-fiedwiththe Employer." Section2(11) of the Act pro-vides as follows:The term"supervisor"means any individualhaving authority,in the interest of the employer, tohire, transfer,suspend, lay off, recall,promote, dis-charge, assign,reward,or discipline other employ-ees, or responsibly to direct them,or to adjust theirgrievances,or effectively to recommend suchaction, if in connection with the foregoing the exer-cise of such authority is not of a merely routine orclerical nature, but requires the use of independentjudgment.As for Young,a safety engineer in the Employer's un-derground zinc mines, the Union argues that he has theauthority"to settle grievances and discipline employeesin the safety area." (Br. at 22-23.) None of the other in-dicia of supervisory status enumerated by Section 2(11)are referred to by the Union.The Unioncalledonly LesterSimmons totestify insupport ofthe objections.Simmons, atthe time of thehearing,was an organizerfor the Unionand had beenemployed as such since March 1985.For the 3 years pre-ceding that month he was employedby theEmployer asa miner and was presidentof the Local Union.Simmonstestified that, in his capacity as theLocal'spresident, healso functioned as the Union's safety representative. Assuch heperformedmine inspectionswith Bridge atmonthly and yearly intervals and further exercised"walk-around"inspection rights with Bridge pursuant toprovisionsof theMine Safety andHealth Act of 1977.Simmons testifiedthathe treated Bridge as a supervisorand, on one occasion:Iasked him,could he reprimand someone for asafety infraction,and he said he could, he had theauthority to do that.On cross-examination,Simmons could give no furtherdetails of this exchange with Bridge,such as a date orother circumstances.Simmons further testified that twopersonnel directors,who are no longer employed by theEmployer, told him that Bridge "had full authority as su-pervisor."Again,Simmons could give no date or othermeaningful particulars as to the circumstances of thesestatements.Finally,Simmons testifiedthatin one grievance meet-ing Bridge stated that a certain employee "deservedsome discipline for his actions."There is no evidence ofwhat the grievance was about,or that the employee re-ceived any discipline,or that the Employer ever consid-ered discipline of the employee for the "actions" towhich Simmons generally referred,or that the Employ-er, or anyone else,considered Bridge's statement to be arecommendation upon which the Employer could possi-bily have acted.Bridge's job description was entered into evidence.The Union argues that the description"indicates indirectsupervision of bargaining unit employees." (Br. at 23.)The Union cites no provision of the job descriptionwhich would lead to that conclusion and there is noother support in the record for this contention. Specifi-cally, the job description does not relate that any em-ployees report to Bridge for any aspect of the employ-ment relationship,and there is no other record evidencethat any employees reported to Bridge.There is no evidence that Young has ever performedany functions within the ambit of Section 2(11) of theAct.The only testimony offered in support of theUnion'sobjections based on Young's serving as an ob-server was,again, that of Simmons.Simmons, again, tes-tified that a former personnel director had once told himthatYoung was a "supervisor." Again,however, Sim-mons could give no meaningful details of the statement,such as a date.Simmons' testimony of what prior personnel directorshad said was presented as admissions against interest bythe Employer.The statementsby theprior personnel di-rectors were necessarily made in the 3-year period priorto Simmons'quitting inMarch 1985.Therefore, theywere made at least 1 year and 4 months,and as much as 520DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD4 years and 4 months,before the election.Assuming thatthe statements were binding and conclusive admissionsagainst interest at that time,there is no evidence that theauthority on which the alleged admissions were premisedwere still possessed by Bridge and Young at the time ofthe election.Moreover,the "discussions"were presentedin a nearly perfect logical vacuum,almost totally devoidof any element upon which credibility could be exam-ined.Therefore, I find that the Employerhas made nobinding admission that either Bridge or Young were su-pervisors within the meaning of Section2(11) of the Act.Since there has been presented no other evidence thateither Young or Bridge were ever invested with any ofthe authorities enumerated in Section2(11) of the Act,and no evidence that either is so closely identified withtheEmployer that the employees would believe thatthey functioned as an arm of management,'Ifind andconclude that the Union has failed to support its Objec-tion, and I recommend that the objection be overruled.The ChallengesFor many years the Union has represented the surfaceand underground employees employed by the Employerat its Balmat and Pirrepont mines in upperNew YorkState.(These mines are commonly referred to, collec-tively, as the Balmat mines.)Negotiations for a renewalcontract began in May 1985. When no agreement wasreached by 22 July 1985 the employees began an eco-nomic strike which has continued through the dates ofthe 17 July 1986 election and the October 1986, hearingherein.During the strike the Employer has hired no newpersonnel.In October 1985, the Employer began chang-ing the status of certain supervisors and other nonunitpersonnel; theywere given certain jobs which had beenheld bybargaining unit personnelbefore the strikebegan.These individuals,of whom there were 21 stillemployed at the time of the election,were told that theywere being permanently transferred to the unit and, atthe hearing,theUnion agreed that the "transferees"were permanent replacements who were entitled tovote.2In January 1986, some striking unit employees beganto cross the picket lines and return to work to the samejob or to jobs substantially equivalent to those' they heldbefore the strike;there were 35 of these "returnees" stillemployed at the time of the election, and the parties arein agreement that these employees are entitledto vote.3iCf.RiverManor Health Facility,224 NLRB 227 (1976),enfd. 559F.2d 1204(2d Cir 1977).2These eligible employees are. Robert G Baderman;CharlesH.Fuller;Richard Lumley,William M. Baker;Robert W Gonyea,RosalieD. Munger,David W.Bigelow;Barbara Halladay;David R Nace; RalphM. Demel; Ricky L Hance;David C.Roberts;Wayne I Denesha, JamesP.Hanratty;Leland D. Ryan;William A Farr;Cynthia H.June; JamesP.Wranesh;Karl E. French,Jon W.Kennedy,Laurel L.Finley3 These eligible employees are. DarrellE Allen; Larry J.Folsom;Thomas H. Sleeman,George E.Allen; Peter L. George, Roy K Smith;Kenneth E.Allen, Ivan C Gordon,Roy C Stone;Donald A Baker;Daniel L.House;Alton P.Stowell;David B Bancroft,Royal J.Ingram;William E.Vatter;Donald W. Bigelow,James J. Lasher;Douglas F.Walroth;Cortland J.Bridge;Daniel L. Losey;ChrisW.Weller;WalterJ.Clement,Robert P.Morehouse;Robert Whitaker,Carl B Creighton,Albert J.Melisko;William P.Whitaker;Herbert C.Finley,Jr;MichaelAt the hearing the Employer contended that the bar-gaining unit has permanently contracted to a comple-ment of 70 employees,and further contended that all but14 of the 70 jobs for these employees been filled by per-manent replacements.The Uniondisputes the assertionthat theunithas contracted to 70 employees. Alterna-tively, the Union asserts that, even if the unit has so per-manently contracted,the 14 senior employees who hadcontinued striking were entitled to vote because the Em-ployer admits that it had replaced only 56 strikers by theelection date. (A stipulated seniority list was received inevidence.)The Employeragrees that 14 additional em-ployees were eligible to vote, but it disputes that the de-terminationof whichemployees properly compose thisgroup should be made on the basis of seniority.The Em-ployer contends that the group entitled to vote becausethe Employer had not filled 14 of the 70 jobs remaining(under itstheory ofa contracted unit)should be held tobe composed of 2 employees who returned to work be-tween the election eligibility date and the date of theelection and 10 employees who returned to work be-tween the date of the election and date of the hearingherein,and the final 2 employees in this group should beselected from the stipulated seniority list. Further, theEmployer argues that the determination of which em-ployees compose this group of 14 eligible employeesshould be made on the basis of status alone, regardless ofwhether the employees included attempted to vote.These contentions of the Employer have been consideredseriously, but they may be rejected without benefit ofprotracted discussion.The Employer cites no authorityfor its position except a case dealing with recall rightsafter an offer to return to work from strike has beenmade, a circumstance far removed from anything in-volved herein.The Board law, as approved repeatedlyby the courts,is that unreplaced strikers who appear tovote and are challenged are eligible to vote on the basisof seniority;4' the fact that a former striker has returnedto work after the election eligibility date has never beenheld tobe a relevant consideration.Therefore, I con-clude that the 14 senior striking employees whose ballotswere challenged were eligibleto vote.5Appendix A to the notice of hearing contains thenames of 261 employees who were challenged by theBoard agent conducting the election because their nameswere not included on the election eligibility list submit-ted by the Employer. Apparently the Employer did notinclude their names on the eligibility list because theyhad not returned from strike by the eligibility date or be-cause their jobs had been abolished, as the Employercontends herein.The 14employees named in footnote 5S.Otto, David W. Whitford; Herbert C. Finley,Sr; HowardL Paige,Algie R. Youngs; Lauren A. Finley,Michael I.Porter.* Pipe Machinery Co,76 NLRB 247 (1948) (striker andreplacement eli-gibility questions are to be determined through the challenged ballot pro-cedure);K &W TruckingCa, 267 NLRB68, 69 (1983) ("most seniorstriking.employees"were eligible).5 These eligible employees are. William D. Bowman;Richard F. Sham-pine;Edward W. Hooper, Cyrus W Weller, Bernard A.Stevens;CasmirR. Roe;Holis E.Cornell;Ernest K. Brown,Percy J. Woods; RaymondV. Card; Gerald D Thornton; Lloyd W. Walrath; Alton D Gibson;Kenneth A.Richards ST. JOE MINERALS CORP.521above are included in this list; their eligibility has beendetermined above; therefore,the eligibility of the remain-ing 247 employees listed on Appendix A are to be fur-ther determined herein.6Section 9(c)(3) of the Act provides, in relevant part,that:Employees engaged in an economic strike who arenot entitled to reinstatement shall be eligible to voteunder such regulations as the Board shall find areconsistentwiththe purposes and provisions of thisAct inany election conducted within 12 monthsafter the commencementof the strike.This section has been consistently interpreted to meanthat, in elections conducted within 12 months of the in-ception of an economic strike (as here)striking employ-ees retain their right to vote, even if they had been per-manently replaced by the Employer involved.?It is undisputed that the Employer permanently re-placed 21 employees with former supervisors or othernonbargaining unit personnel,the transferees.Therefore,a right to vote was held for 1 year from the inception ofthe strike by the 21 senior striking employees who wereimmediately junior to those listed in footnote 5, and theirballots should be opened and counted.8The Union contends that the 35 strikers who returnedtowork by the eligibility date (the "returnees") shouldbe treated as permanent replacements,the existence ofwhom,under Section 9(c)(3) ofthe Act, creates votingrights, on a one-for-one basis,in the strikers who had notreturned.Section 9(c)(3) has never been so interpreted.Although citing no authority for its position,the Unionargues, at itsbrief,page 20:The dispute centers upon the 35 striking employ-ees who returned to work. The Employer has char-acterized those employees as permanent replace-ments.At least seventeen(17) of these employeesreturned to jobs other than those they held at thestart of the strike.Each of these employees waspromised that he would be treated as a permanentreplacement and would not be laid off in the eventof a strike settlement even if there were more senioremployees who had previously filled those jobs.Under the circumstances of this case, the thirty-five (35) returning employees should be treated, forpurposes of Section 9(c)(3), as permanent replace-0 Also attached to the notice of hearing were Appendices B and C.The 56 employees listed thereupon were challenged by the Union on thestated bases that they were either temporary strike replacements or super-visors within Sec. 2(11) of the Act.The Union withdrew these challengesat the hearing.This fact does not affect the number of challenges yet tobe determined herein as all employees listed on Appendices B and C fallinto the categories discussed,and found eligible,in in.2, 3, or 5,above.7W. Wilton Wood Inc.,127 NLRB 1675 (1960);Kingsport Press Inc.,146 NLRB 1111 (1964), see also 105 Cong.Rec 6396 (1959)8 These eligible employees are- Francis J. Mousaw,Jr;Howard A.Newcombe;Robert R. Hooper,Russell P.Clintsman;Everett A Flem-ing; Charles H. Reynolds;Jerry A. LaRock;Raymond 0.Moon;WilliamE. Isereau;Henry N McCready;Richard J.Hartle; Joel E. Reynolds;Gordon H. Hamilton,Dwight A.Knowlton;Gerald E.McIntosh; Law-rence E.Woodrow;Charles A. Shampme; Kenneth W. Denesha; ErwinJ.Hamilton;Eugene D. Morrow;Robert E.Church.ments.Such a decision would indeed effectuate thepurposes of the Act since there are striking employ-ees who were replaced by those employees. Indeedstriking employees,upon a strike settlement, may,depending upon the terms of that settlement,returnto those jobs.Congress,the Board and the Courts have indicat-ed that the purpose of Section 9(c)(3) is to avoid"union busting," which would occur by disenfran-chising strikerswhose jobs have been filled byothers.Permitting striking employees to vote wheretheir jobs have been filled by less senior employeesor employees from other jobs who have returned towork would effectuate this purpose of the Act.It is true that upon their return from strike the Employertold the returnees that they were considered"permanentreplacements."The Employertold the returnees this be-cause it was then promising that it would not bargainaway their rights to the jobs in which they were thenbeing placed in the event of a later strike settlementagreement,even if those who returned pursuant to astrike settlement agreement had greater seniority. How-ever, as the quoted Union argument recognizes, despitethe assurances given to the employees,future strike set-tlement agreements may well displace the returnees fromtheir current jobs. Additionally, although the Employerdid use the term"permanent replacement"in describingto the returnees their new status this is not the same useof the term as envisioned by the statute or discussed inany Board or court cases on the topic.Section 9(c)(3)has only been held to apply to the circumstance whereemployees hired during a strike as permanent replace-ments were not bargaining unit members at the beginningof the strike involved.Therefore, I reject the position of the Union that theexistence of returnees created voting rights in those whowere still striking at the election eligibility date.The abovefindings establish the eligibility of 56 em-ployees who were working at the time of the election(transferees and returnees),14 senior striking employees(whose eligibility existed because at least that many jobsexisted for which there had been no permanent replace-ments hired),and 21 employees for whom eligibility ex-isted by operation of Section 9(c)(3) because,at theirtime of the election, there had been 21 permanent re-placement employees(the transferees) employed the Em-ployer. The Employer contends that no more than these91 voters are eligible because the jobs of all remainingstrikers had been abolished.The Uniondenies that anyjobs have been permanently abolished;alternatively itcontends that, even if some jobs have been abolished, itis not the great number argued by the Employer.At the time the strike began on 22 July 1985, approxi-mately 310 employees were employed at the Balmatmines. These mines are composed of the Pierrepont mineand the Balmat mines which are called Nos.2, 3, and 4.The Pierrepont mine contains a higher grade ore thanthat of the Balmat mines. The mouths of the Balmatmines are within 3 miles of each other and 10 miles awayfrom the Pierrepont mine. There were 10 over-the-roadtruckdrivers employed to transport ore mined at Pierre- 522DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpont to the areas of the Balmat mines.At the surfacenear the Balmat mines' mouths are located a mill, a car-pentry shop,and a maintenance shop.The function ofthe mill is to wash sulfides from the ore which has beenmined and crushed.The crushed,washed ore is calledzinc concentrate.Depending on the purity, it takes ap-proximately 2 tons of crushed ore to make 1 ton of con-centrate.The concentrate is shipped by rail to the Em-ployer's smelter in Monaca,Pennsylvania.The Monacasmelter operation gets 40 percent of the concentrate ituses from the Balmat mines; the remainder is purchasedfrom foreign sources and obtained from domestic "sec-ondary feeds"(recovery from zinc-containing com-pounds which have no sulphur).The smelting operationinvolves roasting(heating),sintering(removing of impu-rities),aglomerating(mixingwith other particles), fur-nacing(reducing the primary product to zinc oxide), andcondensing of the oxide vapors to slab (or cast,or ingot)form for sale to customers.It takes about 2 tons of con-centrate to make 1 ton of slab zinc.Before the strike, 28 bargaining unit employees wereemployed at the Pierrepont mine;50 at Balmat No. 2; 50at Balmat No. 3; 160 at Balmat No. 4; 20 on the surfaceat Balmat; and there were about 10 truckdrivers. At thetime of the hearing the Employer employed 13 employ-ees at the Pierrepont mine; none at Balmat No. 2; noneat Balmat No.3; 35 at Balmat No. 4; and no truckdriv-ers, the truckdriving operation having been subcontract-ed during the strike.The Employer contends that the re-duction of the employee complement is not a result ofthe strike but a result of unrelated economic forces. TheEmployer further contends that the unit reduction, atleast to the numberof 70,is permanent because it is mostimprobable that the demand for domestic zinc concen-tratewill ever rise above present day levels, but, even ifitdid,the Employer has determined that it can operatemost efficiently at an output level which would requireno more than 70 employees.The Employer placed in evidence a series of graphsreflecting that,over the last 20 years, domestic slab zincconsumption has decreased about 40 percent;slab zincimports, mostly from Canada,have increased 65 percentover the same period;and domestic zinc smelting capac-ityhas been reduced 75 percent(so that the Monacasmelter is 1 of only 4 left in the United States whereasthere were 15 such smelters in 1965). During the weekbefore the hearing closed,the price of slab zinc was 51cents per pound which was also the rate at the time thestrike began.Unchallenged documentation introduced bythe Employer reflects that, in terms of 1986 dollars,9 thepeak price of zinc since 1918 was 54 cents per pound in1974,and the low was 31 cents per pound in the springof 1986.In 1985,when the unit complement was about 298 em-ployees, the Balmat mines produced 106,000 tons of zincconcentrate. In 1983 and 1984 the Employer employedan average of 448 unit and nonunit employees and super-visors to produce approximately the same amount ofconcentrate. In the 9-month period of 1986 before the9 The record, p. 24, LL.11-12, is corrected to change"a constant $86"to "a constant'86 dollar."month of the hearing herein opened,the Employer pro-duced 64,000 tons of concentrate,or approximately 7,000tons per month,or a projected annual output of 85,000tons of concentrate for 1986.To do this the Employeremployed an average of 106 total(unit and nonunit) em-ployees and supervisors.The Employercalled two witnesses in support of itscontention that the unit had permanently contracted to70. The firstwitness was Robert Sunderman,president ofSt. Joe Resources which owns St. Joe Minerals,the Em-ployer herein.The Employer's second witness was LarryAllen Straw,general mine superintendent of the Balmatmines.Sunderman testified that in 1984 the Employer begandrafting production scenarios to determine the maximumefficient operation.Factoring in the various variables in-volved,the Employer concluded in late June or earlyJuly 1985(or just before the strike began on 22 July)that the lowest production cost per ton of zinc concen-trate could be achieved if production were limited to70,000 tons per year.Beyond this limit,the Employer'sprojections predicted,production costs would rise so fastthat it would be cheaper to purchase zinc concentrate onthe open world market.Further, the Employer conclud-ed at the same time that it could produce 70,000 tons ofconcentrate with only 70 unit employees(or about one-quarter of the prestrike work force)because of severalcapital improvements in the form of labor-saving devices(as described by Straw),and because of the availabilityof higher grade ores at the Pierrepont mine. (The higherthe grade of ore, the less of it that has to be mined toproduce a given quanity and quality of zinc concentrate.)During informal negotiations sessionsof April andMay 1985, and during formal negotiations in June and,thereafter,theEmployer'snegotiators told the Unionthat production costs and the unit complement wouldhave to be reduced.In all such sessions the employerrepresentatives told the Union that the employee reduc-tions could be achieved by normal attrition;the repre-sentatives never suggested that permanent layoffs wouldbe necessary;they never told the Union that the Em-ployer had decided that it would limit production to70,000 tons; and they never told the Union that the Em-ployer could produce that annual tonnage with only 70unit employees.On the contrary,in a letter dated 4 September 1985,the Employer told the employees of its position in thestrike(which was then 7 weeks old):To compete in the world zinc mining market, wemust: (a) reduce our energy costs through conserva-tion and lower rates,(b) reduce labor costs throughimproved productivity,(c) improve mining meth-ods, grade and/or techniques. Also, new mine pros-pects will be limited to only areas that have highgrade and substantial zinc deposits.After reviewingcurrent economic conditions inthe zinc industry and how these conditions relate toour operation,it is not economically feasible due tothe low grade and high cost of mining most of theore (with a few limited exceptions)to operate No. 2 ST. JOE MINERALS CORP.523and No.3Mines.As a result,the Company is com-bining No.2,No. 3 and No.4 Mine into the BalmatMine Department.Will there be layoffs? Unfortunately,the answerisyes.But remember,there were one hundred andseventy-eightmen layed [sic]off after the 78-79strike ended.Out ofthat whole group,only fifteenwere never recalled.As you areaware, a lot de-pends on the economy and the price of zinc.The lettercontinued that in negotiationsthe Employerhad proposed a profit-sharing plan which would havenetted each Balmat employee $923had theplan been ineffect during 1984. In discussing this proposedprofit-sharing plan withthe Unionduring the negotiations, theEmployer explained its projections upon the basis of con-tinuing productionof 100,000 tonsof zinc concentrateannually.In sum, the evidence is that atleast 7weeks into thestrike theEmployer had foretold of no layoffs,excepttemporary ones, had not shared its conclusion that itwould be more profitable to cut productionby 30 per-cent(to 70,000tons),and had not told eitherthe employ-ees orthe Unionthatonly one-fourth of theprestrikecomplement was neededto producethat tonnage. TheUnionrelies on these facts in arguing thatthe 70,000 tonlimitation is nonexistent. In addition,theUnion arguesthat even if production costs per ton were to go up withan increase in production volume (as the Employerargues),the level of production is necessarily a functionof price;that is, if the price is high enough productionwouldcontinue to rise as long as reasonable profits arereturned. (Or, as stated in theletter of4 September 1985,"a lot depends on the economy and the price of zinc.")The Union's arguments contain much logic in terms ofsupply-and-demand economic reasoning,and the Em-ployer's representationthatproductionwould not riseabove 70,000tons per year(no matterwhatthe marketprice ofzinc may be)is extremely suspect.This is espe-cially true in viewof the factthat the Employer at thetime of the hearing was producing concentrate at a rateof 85,000 tons per year.Moreover,the Employer's fail-ure to tell theUnion of theproposed 70,000 tons peryear limit in negotiations casts further suspicion;in nego-tiationsitobviouslywould have beento theEmployer'stactical advantage to tellthe Unionthat reduced output,and a concomitant reduction in employee complement,were in the futureif such hadbeen true.However,even if there had not been a prestrike deci-sion to limit productionto 70,000 tons, the fact remainsthat theEmployerhas made a great number of changesresulting in a substantial reduction of the operation and apermanent reduction in the employee complement.There is no disputeby the Unionthat automated,highly specializedmachinery has been introduced intothe Balmat mines; this machinery has allowed, and willcontinue to allow,a reduced level of employment toproduce the amount of tonnage that is presently market-able, or appears to marketable,in the foreseeable future.The Unionalso did not dispute the testimony of Sunder-man that the domestic demand for zinc has steadily de-creasedfor thelast 20 years,and that,while there was aslight price rebound at thetime of thehearing, there isno reasonable prospect that theworldwidedemand forzinc will rise any more than 1 percent per year in theforeseeable future.With nomore of a rise in demandthan this,there is no prospectfor anydramatic rise inthe price of zinc.There is alsono rebuttalby the Unionof theEmployer's testimony that mines 2 and 3 havebeen closed;No. 2 hasbeen allowed to flood(by naturalseepage)to such a level that the only use of the mine isas a second escape route for mine No. 4. Mine No. 3 is inthe process of beingfloodedcompletely.It is also undis-puted that the cost of reopening a once-flooded mine isprohibitive.Therefore,hereafter,the Balmat operationwill includeonly theNo. 4 Balmat mine and the Pierre-pont mine.The Union further did notdispute that thesemines canproduce 70,000, 85,000,or even 100,000 tonsper year by employmentof only 70 unitemployees.Finally, theUnion admits that from the beginning ofnegotiations(that is to say, longbefore thestrike began)that theEmployerproposed to contractout the jobs ofore-trucking,janitorial services,and watchmen. Thesechanges have been implementedwiththe result of per-manent loss of another11 jobs.In summary,the Unionhas produced no countervail-ing evidence,either expert or otherwise,to rebut theEmployer's testimony and documentation that all mar-ketable output can hereafterbe achieved with 70 em-ployees, andIfind that to be thefact.10Therefore, Iconclude that the employeesheretoforenamed in foot-notes 2, 3, 5 and 8 are the only ones who were entitledto vote.Accordingly, I recommend that the Regional Directororder opened and counted the ballotsof the followingvoters, andthatthe appropriate certification thereafterbe issued:Darrell E. AllenGeorge E. AllenKenneth E. AllenRobert G. BadermanDonald A. BakerWilliam M. BakerDavid B.BancroftDavid W.BigelowDonald W.BigelowWilliama D. BowmanCortland J.BridgeEarnest K. BrownRaymond V. CardRobert E. ChurchWalter J. ClementRussell P. ClintsmanHolis D. CornellCarl B.CreightonRalph M. DemelKenneth W.DeneshaWayne I. DeneshaWilliam A. FarrHerbertC. Finley, Jr.Jon W.KennedyDwight A. KnowltonJerry A. LaRockJames J. LasherDaniel LoseyRichard LumleyHenry N. McCreadyGerald E. McIntoshAlbertJ.MeliskoRaymond O. MoonRobert P. MorehouseEugene D. MorrowFrancis J. Mousaw, Jr.Rosalie D. MungerDavid E. NaceHoward A.NewcombeMichael S. OttoHoward L. PaigeMichael I.PorterCharles H. ReynoldsJoel E. ReynoldsKenneth A.RichardsDavid C.Roberts10 This element of proof produced by the Employer distinguishes onthe facts all contrary cases cited by the Union in its brief 524DECISIONSOF THE NATIONALLABOR RELATIONS BOARDHerbert C.Finley, Sr.Casmir R. RoeLaurel L. FinleyLeland D. RyanLauren A.FinleyCharles A. ShampineEverett A. FlemingLarry J. FolsomKarl E. FrenchCharles H. FullerPeter L. GeorgeAlton D. GibsonRobert W. GonyeaIvan C. GordonBarbaraHalladayErwinJ.HamiltonGordonH. HamiltonRicky L. HanceJamesP.HanrattyRichard J.HartleEdward W. HooperRobert R. HooperRichard F. ShampineThomas H. SleemanRoy C. SmithBernard A.StevensRoy C. StoneAltonP. StowellGerald D.ThorntonWilliam E. VatterLloyd W.WalrathDouglas F.WalrothChris W. WellerCyrus W. WellerRobert WhitakerWilliam P. WitakerDavid W. WhitfordLawrence E. WoodrowDaniel L.HousePercy J. WoodsRoyal J. IngramJames P. WraneshWilliam E.IsereauAlgie E. YoungsCynthia H. JuneThe remaining challenges should be sustained.As providedin the order directing hearing and noticeof hearing,these recommendations are made to theBoard.Either party may, within 10 days from the date ofissuance of this report,filewiththe Board in Washing-ton,D.C., an original and seven copies of exceptionstheretowith supporting brief, if desired.Immediatelyupon filing such exceptions,the party filing the sameshall serve a copy thereof on the other parties and theRegional Director for Region3.The partyfiling excep-tions shall also file a statement of service of such excep-tionswith the Board.If no exceptions are filed to thisreport, the Board may adopt my recommendations andissue its decision thereupon.